Dear Mr. Sanner:
We received your request regarding the lease of land by a parish police jury.  You question if a parish police jury may lease land which it owns for little or no consideration.
Please note that Article 7, Section 14 of the Louisiana Constitution of 1974 prohibits the donation of funds, credit, property, or things of value of the state or any of its political subdivisions to or for any person, association, or corporation, public or private.  Clearly, the lease of land by a police jury to a private corporation for little or no consideration is tantamount to a donation of "something of value" which is expressly prohibited by the constitution.
La.R.S. 41:1211, et seq. pertains to the lease of public lands. Thus, a parish may lease land that it owns pursuant to Louisiana's Public Lease Law.  The lessor, in this case the parish police jury, must advertise for bids for any such lease.  The specifics of the advertisement and bid process are set forth in La.R.S. 41:1211, et seq.
If you have any questions, please do not hesitate to contact our office.
                      With kindest regards, Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ____________________________ Tina Vicari Grant Assistant Attorney General
RPI/TVG:crt